William B. Brown, J.,
dissenting. Because the majority opinion ignores well-defined rules of law applicable to this case and misrepresents a *210“fact” essential to the majority’s disposition of the case, I must respectfully dissent.
The central issue presented in this case is whether appellee, CG&E, owed a duty to protect the employees of an independent contractor where the independent contractor undertook to do work for CG&E which involved risks that the contractor and his employees appreciated.
The law is well-established in Ohio that a party who engages an independent contractor to perform services involving a risk of injury owes no duty to protect the independent contractor’s employees from injury arising out of the work. Wellman v. East Ohio Gas Co. (1953), 160 Ohio St. 103 [51 O.O. 27]. In the first two paragraphs of the syllabus of that case, the following rules were set forth:
“Where an independent contractor undertakes to do work for another in the very doing of which there are elements of real or potential danger and one of such contractor’s employees is injured as an incident to the performance of the work, no liability for such injury ordinarily attaches to the one who engaged the services of the independent contractor.
“One who engages an independent contractor to do work for him ordinarily owes no duty of protection to the employees of such contractor, in connection with the execution of the work, who proceeds therewith knowing and appreciating that there is a condition of danger surrounding its performance.”
This rule has subsequently been followed in Schwarz v. General Electric Realty Corp. (1955), 163 Ohio St. 354 [56 O.O. 319]; Evans v. Whirlpool Corp. (1967), 10 Ohio St. 2d 240 [39 O.O.2d 372]; and Briere v. Lathrop Co. (1970), 22 Ohio St. 2d 166 [51 O.O.2d 232].
In the present case, appellant’s decedent was working as an employee of an independent contractor hired by CG&E to install and replace high-tension wires on steel towers. In performing their normal duties, these linemen are constantly exposed to the obvious risk of serious injury or death. In this case, the ordinary dangers inherent in the work were further enhanced because the position of the winch tractor placed greater than normal strain on the tower arm upon which the decedent was required to work. The record clearly indicates that this increased risk was apparent not only to Wagner-Smith’s supervisory personnel but to the decedent and his fellow employees as well.
The next step in the analysis requires a determination of whether the injury resulted from an inherent risk necessarily present because of the character of the work to be done or some abnormally dangerous condition or operation on the premises. Appellant attempts to define the risk as a particular hazard solely within the control of the appellee the existence of which could be eliminated by ordinary care on the part of those having custody and control of the premises.4
*211The general rule in Ohio is that when an owner engages an independent Contractor to do work, an employee of the contractor, while performing the work, is on the premises as an invitee of the owner and the owner owes the employee the duty of exercising ordinary care to safely maintain the premises. However, this duty does not extend to any inherent hazards which are necessarily present because of the character of the work to be done. Schwarz v. General Electric Realty Corp., supra, paragraph one of the syllabus. In this case, the tower arm collapsed because of excessive downward force exerted by the Wagner-Smith winch line due to the positioning of its winch tractor too close to the base of the tower. This is clearly a hazard created by the manner in which the work was being done rather than by some latent, dangerous condition or dangerous operation being independently conducted by CG&E on the premises. Therefore, CG&E did not owe a duty to the deceased. Even if the condition were some incidental or abnormally dangerous condition maintained by CG&E, appellant is not entitled to recover. As was stated in the first paragraph of the syllabus in Davis v. Charles Shutrwmp & Sons Co. (1942), 140 Ohio St. 89 [23 O.O. 299]:
“Where the premises upon which construction work is to be performed by a contractor remains under the control of the principal employer while the work is in the course of performance, a servant of the contractor is an invitee and as such entitled to recover from the principal employer for any injury which he may sustain by reason of the abnormally dangerous condition of the premises, only if the principal employer has, and the servant has not, actual or constructive notice of the existence of such condition.” (Emphasis added.)
In this case, then, whether or not CG&E maintained exclusive control over the premises is immaterial. Because the independent contractor, Wagner-Smith, and the decedent himself had actual knowledge of the existence of the condition, appellant is not entitled to recover from the principal employer under the rule of Davis. The same analysis defeats appellant’s argument that CG&E owed decedent a duty under the Ohio frequenter statute, R.C. 4101.11. Moore v. Denune & Pipic (1971), 26 Ohio St. 2d 125 [55 O.O.2d 237], The inherent risk doctrine as expressed by the Wellman-Schwarz line of cases and the notice requirements as set forth in Davis are not inconsistent with the common-law duty owed to an invitee. Nor are they inconsistent with Ohio’s frequenter statute. The majority’s reliance on Parsons v. Blount Bros. Construction Co. (C.A. 6, 1960), 281 F. 2d 414, is misplaced.
The majority opinion also misrepresents the active role of CG&E in the operation which resulted in the accident. That opinion states that “the appellee actually participated in the job operation performed by the crew of the independent contractor.” In fact, the only participation of CG&E in the operation was to have one of its own employees, Edward A. Moore, on hand to monitor the job and inspect the work as it progressed. There is no evidence that the hazard could have been eliminated by appellee. The record indicates that appellee neither interfered with nor assumed control over any *212aspect of the work. In regard to the supposed refusal by Moore to allow the winch tractor to be placed in the park, there is no evidence that appellee could have given permission to move the winch tractor off CG&E property and onto private park property.
Even if this court were to accept appellant’s arguments as to the extent of the control exercised by CG&E, appellant would still not be entitled to recover. Appellant’s argument is that appellee became, in fact, decedent’s employer by virtue of control over the work performed. However, this argument states too much, for if accepted as true, CG&E is immune from liability pursuant to R.C. '4123.74 since CG&E is and was a compliant employer under the workers’ compensation laws. If CG&E has exercised such active participation in the job operation as to be susceptible to liability under the majority’s rationale, then under this court’s holdings in Vandriest v. Midlem (1983), 6 Ohio St. 3d 183, Daniels v. MacGregor Co. (1965), 2 Ohio St. 2d 89 [31 O.O.2d 141], and Campbell v. Central Terminal Warehouse (1978), 56 Ohio St. 2d 173 [10 O.O.3d 342], CG&E will not be liable to respond in damages for any injury received by an employee in the course of or arising out of that work.
For the foregoing reasons, I must respectfully dissent.
Locher and Holmes, JJ., concur in the foregoing dissenting opinion.

 In addition, appellant attempts to characterize appellee’s actions as willful and wanton misconduct. However, this issue is not properly before the court because appellant neither raised nor pursued it at any level below.